                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                              Plaintiff,            :       Case No. 3:18-cr-172
                                                            Also 3:20-cv-48

                                                            District Judge Thomas M. Rose
       -   vs -                                             Magistrate Judge Michael R. Merz

CARLOS RAYMOND ALVAREZ,

                              Defendant.            :



                               DECISION AND ORDER




       This case is before the Court on Defendant Carlos Raymond Alvarez’s Motion to Vacate

pursuant to 28 U.S.C. § 2255 (ECF No. 137). Magistrate Judge Michael R. Merz, to whom the

Motion was referred pursuant to this Court's General Order Day 13-01, has filed a Report and

Recommendations recommending the Motion be dismissed with prejudice (ECF No. 138).

Defendant has objected to the Report (ECF No. 145) and the Court has now reviewed de novo all

portions of the Report to which Defendant has made specific objection.

       Defendant seeks relief from his conviction under 18 U.S.C. § 924(c), relying on United

States v. Davis, 139 S.Ct. 2319 (June 24, 2019), which holds 18 U.S.C. § 924(c)(3)(B)’s definition

of a crime of violence is unconstitutionally vague. The Magistrate Judge recommended dismissing

the Motion to Vacate because Defendant was convicted under 18 U.S.C. § 924(c)(3)(A), the so-


                                                1
called “elements” clause, rather than under 18 U.S.C. § 924(c)(3)(B), the so-called “residual”

clause.

          In his Objections, Alvarez expressly claims he was convicted under the residual clause

instead of the elements clause (Objections, ECF No. 145, PageID 692). This is so, he says, because

he was convicted of conspiracy to commit carjacking, rather than carjacking. Id. He claims the

Report is false in this respect, but the Report reflects a conviction of conspiracy in violation of 18

U.S.C. § 2119 (ECF No. 138, PageID 674).

          As part of the Plea Agreement, Alvarez admitted that on July 6, 2018, he “committed the

elements of a crime of violence, to wit, carjacking, including the elements of taking a motor vehicle

by means of “force, violence and intimidation.” (ECF No. 68, PageID 223). To carryout the

carjacking, Alvarez admitted he “knowingly used, carried, possessed, brandished and discharged

a loaded firearm” with the intention of causing serious bodily injury to the person from whom the

car was taken. Id.

          Defendant’s argument in the Objections seems to be that the Court must use the

“categorical” approach (ECF No. 145, PageID 693.) In determining whether an offense constitutes

a crime of violence under § 924(c), the Sixth Circuit uses a categorical approach. United States v.

Rafidi, 829 F.3d 437 (6th Cir. 2016), citing Evans v. Zych, 644 F.3d 447, 453 (6th Cir. 2011).

“Under the categorical approach, a court ‘focuses on the statutory definition of the offense, rather

than the manner in which an offender may have violated the statue in a particular circumstance.’”

United States v. Rafidi, 829 F.3d 437 (6th Cir. 2016), citing United States v. Denson, 728 F.3d

603, 607 (6th Cir. 2013). A variant of this approach – the modified categorical approach – is used

when the statute is divisible, i.e., it “sets out one or more elements of the offense in the alternative.”

United States v. Denson, 728 F.3d 603, 607 (6th Cir. 2013), quoting Descamps v. United States,



                                                    2
133 S. Ct. 2276, 2281 (2013). Under the modified categorical approach, a federal court may

examine a limited set of documents “to determine whether the conviction necessarily depended on

the commission of a crime of violence.” United States v. Rede-Mendez, 680 F.3d 552, 556 (6th

Cir. 2012).

          Defendant was charged in Count 4 of the Indictment not just with conspiracy, but with

conspiracy to commit carjacking in violation of 18 U.S.C. § 2119 which prohibits taking a motor

vehicle from the person or presence of another by force and violence or by intimidation when one

has the intent to cause serious bodily harm. Thus, carjacking in violation of § 2119 has as an

element the use of force and thus comes within 18 U.S.C. § 924(c)(3)(A), the elements clause.

Davis has no application to this case.

          Even if Davis did apply, Defendant has procedurally defaulted on any claim under Davis.

As the Report notes, judgment in this case was entered in August after Davis was handed down in

June 2019 and thus a claim under Davis would have been available to Alvarez on direct appeal. A

Motion to Vacate under § 2255 is not a substitute for appeal and a claim which could have been

raised on appeal but was not is procedurally defaulted. United States v. Frady, 456 U.S. 152

(1982).

          Defendant’s Objections are not well taken and are hereby OVERRULED. The Magistrate

Judge’s Report is ADOPTED. In accordance with the Report, Defendant’s Motion to Vacate is

DISMISSED WITH PREJUDICE. Pursuant to Fed.R.Civ.P. 58, the Clerk shall enter a separate

judgment to this effect.

          Because reasonable jurists would not disagree with this conclusion, Defendant is denied a

certificate of appealability and the Court certifies to the Sixth Circuit that any appeal would be

objectively frivolous and should not be permitted to proceed in forma pauperis.



                                                  3
IT IS SO ORDERED.



April 13, 2020.         *s/Thomas M. Rose

                        ________________________
                               Thomas M. Rose
                         United States District Judge




                    4
